DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species A in the reply filed on 3 February 2022 is acknowledged.  
Applicant argues that the Restriction Requirement fails to sufficiently explain how the product can be made by another and materially different process. This argument is not persuasive because the Restriction Requirement states that the product (test device) can be made by a process without the soaking in a solution containing water and alcohol, as recited by the process of claim 13. 
Applicant further argues that the "claim dependency will necessitate searches in many, if not most, of the same classes of art" and that examination of claims 1-19 together would not be a serious search burden. This argument is not persuasive because the method-specific limitations of claim 13 require different search that the invention of Group I. Applicant is respectfully reminded that where applicant elects claims directed to the product/apparatus, and all
product/apparatus claims are subsequently found allowable, withdrawn process claims that
include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.
Regarding the species election, Applicant argues that "the subject-matter of Species A-C realize a single general inventive idea" that is "based on the combined immobilization of the indicator dye and the acid/base reacted with it on the support matrix." The examiner does not agree that the claimed subject matter of Species A-C all share this idea, at least for search purposes. For example, indefinite claim 3 apparently is directed to a pH indicator dye comprising acidic groups (?) or a pH indicator dye comprising alkaline reacting groups (??), which does not require searching a reaction between a pH indicator dye and acidic groups (?) or a reaction between a pH indicator dye and alkaline reacting groups. The search required for claim 1 is 
The requirement is still deemed proper and is therefore made FINAL.
Claims 2 and 3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 13-15 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1, 4-12, and 16 are examined herein on the merits.

Claim Interpretation
Claim 1 recites the limitations "a pH indicator dye with a change point of from pH = 0 to pH = 4.5" and "a pH indicator dye with a change point of from pH = 7.5 to pH = 14." The specification does not provide a special definition of "point" or "change point," so point is interpreted according to its plain meaning. 
While one of ordinary skill in the art would understand that a pH indicator dye can undergo a color transition over a range of pH values, one of ordinary skill in the art would not reasonably interpret a "change point" to refer to a range of pH values, as opposed to a single pH value. Accordingly, the claimed "change point" is interpreted as any single value of a range of pH values over which the pH indicator undergoes a change. This is consistent with the specification, which in Table 1 (page 15) lists four pH indicator paper entries having four respective pH change ranges, none of which have both a lower endpoint of pH 0 and an upper endpoint of pH 4.5.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, the phrase "of from," as recited in limitation "a pH indicator dye with a change point of from pH..," is grammatically incorrect. 
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-12, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation ", and which is pretreated with…" in elements a) and b).  It is unclear what is modified by the limitations "and which is pretreated with…" Claim 1 recites "a cellulose-containing support matrix comprising: … a pH indicator dye …, and pretreated with …" which does not make sense grammatically.
Claim 1 recites the limitation "the color" in elements a) and b).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the acidic pH range" in element a).  There is insufficient antecedent basis for this limitation in the claim. Moreover, it is completely unclear what is meant by "the color [singular] of the acidic pH range." Logically, the limitation "the acidic pH range" cannot refer to the previously recited limitation "pH = 0 to pH = 4.5." If the pH indicator dye is characterized by a [color] change point from pH 0 to pH 4.5, i.e., if the pH indicator dye undergoes a color transition over a pH range that includes a pH value from pH 0 to pH 4.5, then the pH indicator dye must be characterized by a transition of color [plural colors] over the range of pH 0 to pH 4.5.
Claim 1 recites the limitation "the alkaline pH range" in element b).  There is insufficient antecedent basis for this limitation in the claim. Moreover, it is completely unclear what is meant by "the color [singular] of the alkaline pH range." Logically, the limitation "the alkaline pH range" cannot refer to the previously recited limitation "pH = 7.5 to pH = 14." If the pH indicator dye is characterized by a [color] change point from pH 7.5 to pH 14, i.e., if the pH indicator dye undergoes a color transition over a pH range that includes a pH value from pH 7.5 to pH 14, then the pH indicator dye must be characterized by a transition of color [plural colors] over the range of pH 7.5 to pH 14.

Claims 5 and 6 recite the limitation "said pH indicator." There is insufficient antecedent basis for this limitation because claim 1 recites "a pH indicator dye."
Claim 6 recites the limitation "wherein said pH indicator [dye] is a reactive dye with at least one reactive group for covalent bonding to the cellulose, wherein said at least one reactive group is selected from the group consisting of…" Independent claim 1 recites a cellulose-containing support matrix comprising a pH indicator dye which is immobilized to the cellulose by means of a chemical bond. In other words, independent claim 1 defines the term "pH indicator dye" as a component of the claimed test device and defines the chemical bond as a feature of the claimed test device. In contrast, claim 6 recites that the pH indicator [dye] is a reactive group that comprises at least one reactive group, which is a synthetic precursor to forming a covalent bond. If the pH indicator dye has the at least one reactive group, then the covalent bond is not yet formed. The only way that claim 6 could be interpreted as a proper dependent claim that requires all the limitations of claim 6 would be to interpret the "covalent bonding to cellulose" recited in claim 6 as an intended use that is in addition to the chemical bond of claim 1. However, such an interpretation is indefinite in view of the disclosure. How can the pH indicator dye be immobilized to the cellulose by means of a chemical bond, but the covalent bonding to the cellulose have not yet occurred? 
Claim 5 recites the limitation "wherein said pH indicator [dye] is a reactive dye selected from the group consisting of…" Claim 5 is indefinite for the reasons set forth above regarding claim 6 because of the special definition of "reactive dye" provided by the instant specification ([0101 of published application):
A "reactive dye" as used in the present application means a dye for dyeing cellulose. In the dyeing process, a covalent chemical bond between the dye and the functional groups of the cellulose is formed.

Claim 11 recites the limitation "the test devices [plural] according to claim 1." There is insufficient antecedent basis for this limitation in the claim. This rejection can be overcome by reciting "one or more of the test device according to claim 1."
Claim 16 recites the limitation "said paper." There is insufficient antecedent basis for this limitation in the claim.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-7 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Independent claim 1 recites a cellulose-containing support matrix comprising a pH indicator dye which is immobilized to the cellulose by means of a chemical bond. In other words, independent claim 1 defines the term "pH indicator dye" as a component of the claimed test device and defines the chemical bond as a feature of the claimed test device. 
Dependent claim 6 recites the limitation "wherein said pH indicator [dye] is a reactive dye with at least one reactive group for covalent bonding to the cellulose, wherein said at least one reactive group is selected from the group consisting of…" 
In contrast to claim 1, claim 6 recites that the pH indicator [dye] is a reactive group that comprises at least one reactive group, which is a synthetic precursor to forming a covalent bond. If the pH indicator dye has the at least one reactive group, then the covalent bond is not yet formed. The disclosure suggests that the covalent bond is the chemical bond of claim 1, which means that claim 6 does not clearly require all the limitation of claim 1. Claim 1 recites a test device comprising a pH indicator dye that is immobilized by a chemical bond, while claim 6 recites a test device comprising a pH indicator dye that is yet to be immobilized by a covalent bond.
Dependent claim 5 recites the limitation "wherein said pH indicator [dye] is a reactive dye selected from the group consisting of…" Claim 5 is does not require all the limitations of claim 1 for the reasons set forth above regarding claim 6 because of the special definition of "reactive dye" provided by the instant specification ([0101 of published application):
A "reactive dye" as used in the present application means a dye for dyeing cellulose. In the dyeing process, a covalent chemical bond between the dye and the functional groups of the cellulose is formed.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 8-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Song (US 2009/0157025).
Regarding claim 1, Song discloses a test device for the pH-dependent detection of urine (abstract), wherein said test device includes a cellulose-containing support matrix ([0015]) comprising: 
a pH indicator dye ([0020],[0022],[0061]) with a change point of from pH=0 to pH=4.5 (bromochlorophenol blue of Example 1, [0061], which undergoes a color change between pH 3.0 and 4.6, at least one pH value of which is the "change point" which falls within the range of pH 0 to 4.5; bromocresol green of [0022], which undergoes a color change between pH 3.8 and 5.4, at least one pH value of which is the "change point" which falls within the range of pH 0 to 4.5), 
which is immobilized to the cellulose by means of a chemical bond ("The immobilization can be achieved by many methods such as chemical bonding," [0026]), 
and pretreated with such an amount of a solid acid ([0022], citric acid, etc., [0023]; oxalic acid, [0061]) that the pH indicator dye indicates the color of the acidic pH range in a dry state {"the pH adjuster results in an initial pH outside the range of typical pH for urine (either less than about 5 or greater than about 10) whereby the pH indicator is capable of a color transition when brought into contact with urine," [0023]; "The color of the sensor was yellow when dry. The color changed to deep blue once in contact with urine," [0061]}.
Regarding claims 4 and 16, Song discloses that said cellulose-containing support matrix is filter paper ([0015]).

Regarding claim 9, because claim 1 offers the choice of either option a) or option b), and because Song discloses option a) as set forth above and claim 9 does not limit the scope of the test device to option b), claim 9 is anticipated. Nevertheless, Song teaches that the pH adjuster can be either acid or a base ([0022]), and that the base is sodium hydroxide or sodium carbonate ([0024]).
Regarding claim 10, Song discloses that the test device is formed as a test strip (pH indicator zone 26, Fig. 1), or the test device can be taken up in an integrated test system (sensor 120, Fig. 2, [0058]).
Regarding claims 11 and 12, Song discloses a sanitary article comprising the test device according to claim 1 (refer to rejection above), wherein said sanitary article is a diaper (Fig. 2, [0046], [0047]).

Claims 1 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neisius (US 4,029,597).
Regarding claim 1, Neisius discloses a test device including a cellulose-containing support matrix, the cellulose-containing support matrix (abstract; cols. 10 and 11; col. 13, lines 1-9) comprising: 
a pH indicator dye with a change point of from pH=7.5 to pH=14 (Dyestuff No. 4, 11-13, 19-21, 31-35, 38, 39, 43, 44, 52, 54-56, Table, cols. 10-11; col. 13, lines 1-9), 
which is immobilized to the cellulose by means of a chemical bond (abstract; col. 1, lines 14-17; col. 1, line 65 to col. 2, line 5), 
and pretreated with such an amount of a solid base (col. 6, lines 11-16; col. 10, lines 4-7) that the pH indicator dye indicates the color of the alkaline pH range in a dry state (Dyestuff No. 4, 11-13, 19-21, 31-35, 38, 39, 43, 44, 52, 54-56, Table, cols. 10-11; " a wet-proof indicator paper is obtained which changes over from yellow over red to deep violet and the change-over zone ranges between pH 9 and 14," col. 13, lines 5-9).
Regarding the limitation "a test device for the pH-dependent detection of urine," it is noted that a preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Nevertheless, Neisius discloses an application to body fluids (col. 8, line 21).
Moreover, it is noted that the instant specification teaches that "The cellulose-containing support matrix with a pH indicator dye immobilized to the cellulose by means of a chemical bond according to step a) can be prepared, for example, as described in DE 1698247" ([0096] of published application). The disclosure of DE 1698247 provided by Applicant for the IDS filed on 22 August 2019 (refer to software translation) appears to be substantially the same as the disclosure of Neisius (US 4,029,597), and the documents have the same inventive entity. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Regarding claim 4, Neisius discloses that said cellulose-containing support matrix is paper (col. 10, lines 15-17; col. 13, line 6).
Regarding improper dependent claims 5-7, if the immobilized pH indicator dye is interpreted as being prepared from the reactive dye, as opposed to being the reactive dye, then Neisius discloses the limitations of these claims, as set forth below:
Regarding claim 5, Neisius discloses that the test device was prepared from a reactive dye that is an azo dye (abstract; Dyestuff No. 4, 11-13, 19-21, 31-35, 38, 39, 43, 44, 52, 54-56, Table, cols. 10-11).
Regarding claim 6, Neisius discloses that the test device was prepared from a reactive dye that has the listed reactive groups (col. 1, lines 66-68; col. 2, lines 10-21; Dyestuff No. 4, 11-13, 19-21, 31-35, 38, 39, 43, 44, 52, 54-56, Table, cols. 10-11).
Regarding claim 7, Neisius discloses that said reactive dye has at least one sulfonic acid and/or carboxylic acid group, in addition to said at least one reactive group (col. 1, line 65 to col. 2, line 1).
Regarding claim 8, because claim 1 offers the choice of option a) or option b), and because Neisius discloses option b) as set forth above and claim 8 does not limit the scope of the test device to option a), claim 8 is anticipated.
Regarding claim 9, Neisius discloses that said solid base is selected from the group consisting of sodium hydroxide and sodium carbonate (col. 10, line 6).


It is noted that the manner of operating a disclosed device does not further limit an apparatus claim nor differentiate apparatus claims from prior art. If the apparatus of the prior art is capable of performing the recited steps or intended use, then the apparatus meets the recited limitations. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 11, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Neisius in view of Song.
Regarding claims 11 and 12, while Neisius discloses the test device according to claim 1 (refer to rejection above), Neisius does not disclose a sanitary article comprising the test device according to claim 1, wherein said sanitary article is a diaper. Neisius discloses use of the test device in pH determination, and while Neisius does not specifically disclose testing of urine, Neisius discloses an application to body fluids (col. 8, line 21).
In the analogous art of an indicator comprising a pH indicator immobilized on a cellulose matrix along with a pH adjuster, Song discloses a sanitary article that is a diaper comprising the sensor (Fig. 2, [0046], [0047]). Song teaches that that the range of typical pH for urine is greater than about 5.5 and less than about 10 ([0019]), and that by using a pH indicator having a color transition of greater than pH 10 ([0020]), contact of a urine sample with the pH indicator causes a pH change to induce a color change in the pH indicator signaling that urine has contacted the matrix ([0019]). Song further teaches that the pH adjuster results in an initial pH outside the range of typical pH for urine (greater than about pH 10)([0023]). Given these teachings of Song, one of ordinary skill would have a reasonable expectation of success regarding the detection of urine with the pH-determining test device of Neisius. 
Song teaches that inexperienced wearers of diapers, such as toddlers, may not realize they have urinated when wearing absorbent diapers, and furthermore, caregivers may not recognize that the absorbent article requires changing ([0001]). For the benefit of providing a visual indicator of the presence of wetness in diapers, it would have been obvious to one of ordinary skill in the art at the time of filing to provide a diaper comprising the test device of Neisius, as suggested by Song.
Regarding claim 16, while Neisius discloses that said cellulose-containing support matrix is paper (col. 10, lines 15-17; col. 13, line 6), Neisius does not disclose said paper is filter paper.
In the analogous art of an indicator comprising a pH indicator immobilized on a cellulose matrix along with a pH adjuster, Song discloses that the matrix is formed from a porous cellulose based material such as filter paper ([0015]). For the benefit of greater absorbency from using a 
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/JENNIFER WECKER/            Primary Examiner, Art Unit 1797